DETAILED ACTION

In response to the Amendment filed January 13, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 7 are allowable over the Prior Art of Record because it fails to teach or suggest a apparatus, comprising a first arm supported by the frame; a first wheel disposed on the first arm; a first sensor configured to estimate the rate of rotation of the first wheel; a second arm supported by the frame; a second wheel disposed on the second arm and longitudinally separated along the length of the rollers from the first wheel; a second sensor configured to estimate the rate of rotation of the second wheel; and a processor in communication with the first sensor and the second sensor in combination with the remaining limitations of the claims.



Claims 15 – 18 are allowable over the Prior Art of Record because it fails to teach or suggest an apparatus, comprising a first arm supported by the frame; a first wheel disposed on the first arm; a first sensor configured to estimate the rate of rotation of the first wheel; a tubular rotation sensor configured to detect an indicator on the tubular; a processor in communication with the first sensor and the tubular rotation sensor; and a tubular rotation sensor arm supported by the frame and configured to position the tubular rotation sensor relative to the tubular in combination with the remaining limitations of the claims.

Claims 24 – 25 are allowable over the Prior Art of Record because it fails to teach or suggest an apparatus, comprising a first arm supported by the frame; a first wheel disposed on the first arm; a first sensor configured to estimate the rate of rotation of the first wheel; a second arm supported by the frame; a second wheel disposed on the second arm and longitudinally separated along the length of the rollers from the first wheel; a second sensor configured to estimate the rate of rotation of the second wheel; a tubular rotation sensor configured to detect an indicator on the tubular; and 4a processor in communication with the first sensor, the second sensor, and the tubular rotation sensor in combination with the remaining limitations of the claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 2, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861